UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7741



SIDNEY FIELDS,

                                              Petitioner - Appellant,

          versus


GARY D. MAYNARD, Director, South Carolina
Department of Corrections; CHARLES CONDON,

                                             Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Terry L. Wooten, District Judge.
(CA-03-172-2-26)


Submitted: January 29, 2004                 Decided:   February 9, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sidney Fields, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, William Edgar Salter, III, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Sidney Fields, a state prisoner, seeks to appeal the

district     court’s     order     adopting     the     magistrate          judge’s

recommendation and denying relief on his petition filed under 28

U.S.C. § 2254 (2000).       An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge    issues    a   certificate    of     appealability.            28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)    (2000).    A    prisoner    satisfies       this   standard    by

demonstrating     that   reasonable     jurists       would     find    that    his

constitutional     claims   are   debatable    and    that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322 U.S. 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Fields has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED


                                     - 2 -